               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

HARRY SCHMIDT,

                     Plaintiff,
v.                                                  Case No. 19-CV-1826-JPS

NANCY BOWENS,
                                                                    ORDER
                     Defendant.


         Plaintiff Harry Schmidt, an inmate confined at the Oshkosh

Correctional Institution, filed a pro se complaint alleging that Defendant

violated his constitutional rights. (Docket #1). The Court granted Plaintiff’s

petition to proceed without prepayment of the filing fee (in forma pauperis)

and screened the complaint. (Docket #17). The Court ordered Plaintiff to file

an amended complaint by November 2, 2020, otherwise the case would be

dismissed for failure to state a claim and a “strike” would be issued. (Id.)

Plaintiff filed an amended complaint on October 28, 2020. (Docket #18). This

order screens Plaintiff’s amended complaint.

1.       FEDERAL SCREENING STANDARD

         Under the Prison Litigation Reform Act, the Court must screen

complaints brought by prisoners seeking relief from a governmental entity

or an officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).

The Court must dismiss a complaint if the prisoner raises claims that are

legally “frivolous or malicious,” that fail to state a claim upon which relief

may be granted, or that seek monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915A(b).




     Case 2:19-cv-01826-JPS Filed 11/10/20 Page 1 of 7 Document 19
         In determining whether the complaint states a claim, the Court

applies the same standard that applies to dismissals under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017)

(citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th

Cir. 2012)). To state a claim, a complaint must include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as true,

to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).

         To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that someone deprived him of a right secured by the Constitution or

the laws of the United States, and that whoever deprived him of this right

was acting under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799

F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570

F.3d 824, 827 (7th Cir. 2009)). The Court construes pro se complaints liberally

and holds them to a less stringent standard than pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th

Cir. 2015)).

2.       PLAINTIFF’S ALLEGATIONS

         Plaintiff alleges that in 2017, while incarcerated at Oshkosh

Correctional Institute (“OCI”), he contracted scabies. (Docket #18 at 2).

Plaintiff alleges that Defendant Nancy Bowens (“Bowens”), a nurse

practitioner at OCI, violated his Eighth Amendment rights when she


                               Page 2 of 7
     Case 2:19-cv-01826-JPS Filed 11/10/20 Page 2 of 7 Document 19
“wouldn’t give me the right medication [u]ntil the fourth time” he saw her

for treatment. (Id.) Bowens saw and treated Plaintiff for scabies on the

follow dates in 2017: April 17, April 24, May 1, July 17, July 24, and July 31.

(Id. at 2–3). From April 17 to July 24, 2017, Bowens treated Plaintiff’s scabies

by having Plaintiff shower in the Health Services Unit (“HSU”), apply a

medicated cream (Triamcinolone Acetonide Cream), wait several hours in

HSU, then shower again before going back to his cell. (Id. at 2–4). Bowens

also provided Plaintiff with cotton gloves to wear to sleep. (Id.) At some

point during his treatment, when Plaintiff asked Bowens if she was sure

that he had scabies, she said yes. (Id. at 5). Plaintiff also asked if he could

get a second opinion by a doctor, but Bowens told him no. (Id.)

         On July 31, 2017, Plaintiff went to the nurse’s office on his unit and

showed the nurse his hands. (Id. at 4). The nurse called Bowens and told her

that Plaintiff’s scabies was bad again. (Id.) Later that day, Plaintiff was taken

to the HSU, and Bowens placed him in an isolation room while he was

given the medication Ivermectin to treat his scabies. (Id.) Plaintiff’s scabies

had resolved when he was released from the HSU on August 7, 2017. (Id.)

         Plaintiff claims that after August 7, 2017, his skin became irritated by

the soap provided at OCI. (Id. at 4–5). Bowens treated Plaintiff’s irritated

skin by using two different creams. (Id.) Plaintiff states that his skin

irritation is Eczema and that Bowens told him that he will have it for the

rest of his life. (Id.) Plaintiff alleges that if Bowens had given him the “right

medication in the first place,” he would not have Eczema now. (Id.)

3.       ANALYSIS

         Plaintiff’s   allegations   invoke   his   rights   under   the   Eighth

Amendment. The Eighth Amendment secures an inmate’s right to medical

care. Prison officials violate this right when they “display deliberate


                               Page 3 of 7
     Case 2:19-cv-01826-JPS Filed 11/10/20 Page 3 of 7 Document 19
indifference to serious medical needs of prisoners.” Greeno v. Daley, 414 F.3d

645, 652 (7th Cir. 2005) (quotation omitted). To sustain this claim, Plaintiff

must show: (1) an objectively serious medical condition; (2) that Defendant

knew of the condition and was deliberately indifferent in treating it; and (3)

this indifference caused him some injury. Gayton v. McCoy, 593 F.3d 610, 620

(7th Cir. 2010).

       An objectively serious medical condition is one that “has been

diagnosed by a physician as mandating treatment or one that is so obvious

that even a lay person would perceive the need for a doctor's attention.”

Hayes v. Snyder, 546 F.3d 516, 522 (7th Cir. 2008). A medical condition need

not be life-threatening to be serious; rather, it could be a condition that

would result in further significant injury or unnecessary and wanton

infliction of pain if not treated. See Reed v. McBride, 178 F.3d 849, 852 (7th

Cir. 1999).

       Courts have found that scabies can be a serious medical condition.

See Ciccone v. Sapp, 238 Fed. Appx. 487, 490 (11th Cir. 2007) (“scabies could

be deemed objectively serious”); Dusenbery v. United States, 208 Fed. Appx.

180, 182–83 (3d Cir. 2006) (defendant health care provider could be held

liable for a violation of inmate's constitutional rights if he believed that the

inmate had scabies and deliberately did not treat the disorder). Thus the

Court assumes for the purpose of screening that Plaintiff’s scabies is a

serious medical condition.

       Plaintiff’s allegations regarding scabies fail to meet the second prong

of the deliberate indifference standard. The deliberate indifference has two

components. “The official must have subjective knowledge of the risk to the

inmate’s health, and the official also must disregard that risk.” Id.

Negligence cannot support a claim of deliberate indifference, nor does


                            Page 4 of 7
  Case 2:19-cv-01826-JPS Filed 11/10/20 Page 4 of 7 Document 19
medical malpractice rise to the level of a constitutional violation. Estelle v.

Gamble, 429 U.S. 97, 105–06 (1976); Roe v. Elyea, 631 F.3d 843, 857 (7th Cir.

2011). Even if a defendant recognizes the substantial risk, she is free from

liability if she “responded reasonably to the risk, even if the harm

ultimately was not averted.” Farmer v. Brennan, 511 U.S. 825, 843 (1994).

       Plaintiff’s allegations show that Bowens was not deliberately

indifferent to his scabies. When Plaintiff went to Bowens for medical

treatment for his scabies, Bowens treated him for several hours each time.

Then, on Plaintiff’s sixth interaction with Bowens, Plaintiff was put into

isolation at HSU and given the medication that resolved his scabies.

Plaintiff asserts that he should not have had to wait until his sixth visit to

get medication that resolved his scabies. However, the fact that Plaintiff

disagrees with a prescribed course of treatment does not constitute

deliberate indifference. Edwards v. Snyder, 478 F.3d 827, 831 (7th Cir. 2007)

(citing Estelle, 429 U.S. at 107). At best, Defendant was negligent in

providing Plaintiff with medication that did not resolve his scabies until the

sixth visit, but negligence is not enough to violate the Constitution. Estelle,

429 U.S. at 105–06; Roe, 631 F.3d at 857. Further, Bowens was not

deliberately indifferent to Plaintiff when she denied him access to a second

opinion on his scabies. Plaintiff does not have a constitutional right to

receive the treatment of his choosing. See Forbes v. Edgar, 112 F.3d 262, 266–

67 (7th Cir. 1997); Reynolds v. Barnes, 84 F. App’x 672, 674 (7th Cir. 2003)

(“[T]he Constitution does not mandate that a prisoner receive exactly the

medical treatment he desires.”) Although Plaintiff would have liked to have

a second opinion on his scabies, he was not entitled to one and Bowens’

denial was not a constitutional violation under the Eighth Amendment.




                            Page 5 of 7
  Case 2:19-cv-01826-JPS Filed 11/10/20 Page 5 of 7 Document 19
         Additionally, Plaintiff offers allegations about his eczema, which

developed after his scabies resolved. Eczema is not a serious medical

condition. See Sledge v. Kooi, 564 F.3d 105, 108 (2d Cir. 2009) (alleged eczema,

back pain, stomach disorders, allergies, and asthma did not constitute a

“serious medical need”); Tsakonas v. Cicchi, 308 F. App’x 628, 632 (3d Cir.

2009) (affirming the dismissal of an Eighth Amendment claim premised

upon a denial of treatment for weight loss, eczema of the feet, seborrhea of

the scalp, athlete's foot, constipation, and swollen knuckles); McKeithan v.

Beard, No. CIV. A. 06-965, 2010 WL 2028091, at *3–4 (W.D. Pa. Apr. 12, 2010)

(eczema did not constitute a serious medical condition). Further, even if

Plaintiff’s eczema was a serious medical condition, Bowens has not been

deliberately indifferent to Plaintiff’s eczema. Instead, Bowens has been

treating his skin with creams. Therefore, Plaintiff’s claims related to eczema

do not meet the first prong or second prong of the deliberate indifference

standard.

4.       CONCLUSION

         In sum, Plaintiff’s allegations viewed in a light most favorable to him

show that Bowens was not deliberately indifferent to his scabies or eczema

in violation of the Eighth Amendment. Thus, the Court finds that Plaintiff

has failed to state a claim and will dismiss this case with prejudice.

         Accordingly,

         IT IS ORDERED that this action be and the same is hereby

DISMISSED with prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b)(1) for failure to state a claim; and

         IT IS FURTHER ORDERED that the Clerk of Court document that

this inmate has incurred a “strike” under 28 U.S.C. § 1915(g).




                               Page 6 of 7
     Case 2:19-cv-01826-JPS Filed 11/10/20 Page 6 of 7 Document 19
       This order and the judgment to follow are final. A dissatisfied party

may appeal this Court’s decision to the Court of Appeals for the Seventh

Circuit by filing in this Court a notice of appeal within thirty days of the

entry of judgment. See Fed. R. of App. P. 3, 4. This Court may extend this

deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the thirty-day deadline. See Fed.

R. App. P. 4(a)(5)(A).

       Under limited circumstances, a party may ask this Court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for

relief from judgment under Federal Rule of Civil Procedure 60(b). Any

motion under Federal Rule of Civil Procedure 59(e) must be filed within

twenty-eight days of the entry of judgment. The Court cannot extend this

deadline. See Fed. R. Civ P. 6(b)(2). Any motion under Federal Rule of Civil

Procedure 60(b) must be filed within a reasonable time, generally no more

than one year after the entry of the judgment. The Court cannot extend this

deadline. See Fed. R. Civ. P. 6(b)(2).

       A party is expected to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 10th day of November, 2020.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                            Page 7 of 7
  Case 2:19-cv-01826-JPS Filed 11/10/20 Page 7 of 7 Document 19
